Citation Nr: 0005498	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  99-05 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to service connection for a psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his brothers


ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel

REMAND

The veteran served on active duty form January 1956 to August 
1957.  This case comes to the Board of Veterans' Appeals 
(Board) from an August 1998 RO decision which denied service 
connection for a psychiatric disorder.  The veteran had a 
hearing before an RO hearing officer in May 1999, but the 
file shows that he also requested a hearing before a Board 
member sitting at the RO (i.e., a Travel Board hearing).  The 
Travel Board hearing must be scheduled by the RO.  
38 U.S.C.A. § 7107 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 19.75, 19.76, 20.703, 20.704 (1999).  Accordingly, the 
case is remanded for the following action:  


The RO should schedule the veteran for a 
Travel Board hearing.  After the hearing 
is conducted, the case should be returned 
to the Board, in accordance with 
appellate procedures.  




		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  


